Citation Nr: 0939668	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent evaluation effective July 1, 2004.  Jurisdiction 
over the Veteran's claims folder was subsequently transferred 
to the Ft. Harrison, Montana RO.

The Veteran testified before a Veterans Law Judge at the RO 
in June 2005.  A transcript of the hearing has been 
associated with the record.

The claim was remanded by the Board in September 2006.  While 
the appeal was in remand status, the Veterans Law Judge who 
conducted the June 2005 hearing left the Board.  In January 
2008 the Veteran was advised that he was entitled to an 
additional hearing.  In a January 2009 correspondence, the 
Veteran requested the opportunity to testify, and the claim 
was again remanded in February 2009 to schedule the Veteran 
for a second hearing.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in August 2009.  A 
transcript of the hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  




REMAND

Although the additional delay is regrettable, the Board finds 
that the present matter must once again be remanded.  

The record shows that the Veteran underwent a VA examination 
in August 2008.  During his August 2009 Board hearing, the 
Veteran testified that the VA examiner did not ask him any 
questions during range of motion testing concerning 
limitation of motion due to pain.  The report of examination 
shows, in fact, that the examiner did not provide the degrees 
of limitation of motion due to pain.  Rather, the VA examiner 
simply commented that "range of motion is partially limited 
by [complaints of] pain."  Without specific measurements of 
limitation of motion due to pain, the August 2008 VA 
examination is inadequate for rating purposes.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Barr v. Nicholson, 21 Vet. App. 303 (2007) (a VA 
examination is not adequate if it does not describe the 
disability in detail sufficient to allow the Board to make a 
fully informed determination).

The Board also notes that the Veteran testified during his 
August 2009 Board hearing that he currently experiences 
muscle spasms in the lumbar spine.  The VA examiner in August 
2008 indicated that there was no evidence of spasms.  
Accordingly, the Veteran's testimony suggests that the 
disability has undergone an increase in severity since the 
August 2008 VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Finally, the Board notes that the August 2008 VA examiner did 
not have the claims file available for review.  Although a 
claims file review is not always necessary, a VA examination 
is not adequate if it was not based upon consideration of a 
veteran's prior medical history.  See Barr, 21 Vet. App. 303 
at 311; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Snuffer, 10 Vet. App. at 404.

For these reasons, the Veteran should be scheduled for a new 
VA examination in order to fully evaluate the current 
severity of his service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the current 
severity of the service-connected 
degenerative disc disease of the lumbar 
spine.  The pertinent evidence in the claims 
file, along with a copy of this remand, must 
be made available to the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and the examiner should undertake 
any indicated studies.  In particular, the 
examiner is asked to specifically address 
whether there is functional loss due to pain, 
weakness, fatigability, incoordination, and 
whether there is pain on motion.  If pain on 
motion is observed, the examiner should 
comment on the extent of pain, and indicate 
at which point pain begins.  The extent of 
any incoordination, weakened movement, and 
excess fatigability on use should also be 
described.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely additional 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should provide exact 
measurements of additional degrees of limited 
motion due to these factors.

The VA examiner should prepare a report 
setting forth all examination findings, along 
with a complete rationale for all opinions 
and conclusions reached.  Also, specific 
references to the Veteran's claims file, 
including all pertinent medical records and 
the Veteran's lay assertions should be 
provided, as appropriate.  If the examiner 
cannot provide any requested opinion without 
resorting to speculation, he or she should 
explain the rationale for such conclusion.  

2.  Following completion of the VA 
examination and any further development 
warranted by a complete review of the record, 
the RO/AMC should readjudicate the remanded 
claim in light of all pertinent evidence and 
legal authority.  If any benefit sought 
remains denied, the RO/AMC should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


